                Case 5:20-cv-01371-DAE Document 1 Filed 12/01/20 Page 1 of 2




                                                                                FILED
                           IN THE UNITED STATES DISTRICT COURT                    DEC -12020
                            FOR THE WESTERN DISTRICT OF TEXAS                    u.s. DISTRICTI
                                    SAN ANTONIO DIVISION                   WESTERN DISTRC1
    /
    /   /_/
         /                                                                              DEPUTY CL RK




        Pip/iIA2OcA13iAE
        Defendant




    7 11              ftJd
                                         H1; /
                                        fYL p' f1'-LJ
                                                 ;




    i
a
                               L4
                                                     (j
                                                           A           c   g   hL
                           ç44g4          c

        .urI                Eu E
                                                                   r
                                                          L    ,
                                                           1

                             D'1 \,Jri                                         /lf'l
                                              p/c1,L                           i/if
                                Case 5:20-cv-01371-DAE Document 1 Filed 12/01/20 Page 2 of 2




                       begs        a the Un e               States            istrate Judg             nry B. Be             orad       i       erc         s on
      I        i       e aif a           win his       I    Pt       v r oth cau                  fa   ti ns, I -C                 5                 d
 C         00           .   P1     nti w         not         ar that e en tho gh the                    en e (Fe             ral    i           Ct   Co
          este         Di       rict         ex s,               ntonio D visi          are the a               ,    at th     wo cause of
                                                                                                            /
      ction                 esare ntire              duff    rent and              ate.

 If            Court shoul                   enies suc an ppeal,                       n Plai          has n         ther alternative                    an to
  a rifi                ayi            his    ility ii      f t         mo th o De                     r 20 0        nd will P              t                 d
           T       F        0    KET (         -C -00965)                filing           ith t        cI       ko     s

               Thi           se ha n            ing         do     ih     e            OV       A       ION                  Be         r            unty
 Civil             o        (2020-C -01              2) To F deral Di             tn     Court      19'O              96).




                                   CERTIFICATE OF SERVICE AND ACKNOWLEDMENT


STATE OF: Texas

COUNTY OF:

 Before me this day,                        personally appear, Carlos Antonio Raymond
                                                                          ,

 who being duly sworn, deposes and sayeth: "I declare (or certify, verify, or state) under
 penalty of perjury under the laws of the United States of America that the foregoing is
 true and correct to the very best of my ability; that a true and correct copy of the  //7P 7'/
 foregoing, MGTIGN-FOR RECONSIDERATtON-Or lrr ORIN-ThE-ALTERNAIWE Tt),
-PLAINTIFF AGREES-TO PAY THE RQU1RED-Fl-LINO FEES OUTOF POCKET, andA4t.y-
 that a true copy was send and served on all counsel of record as shown below by            i,ç,                                                             (brr
 certified mail:
IVEST PROPERTY, LLC (Defendant)
ROBERTO D. 'ROB' VALDESPINO
Attorney For Defendant
5150 Broadway Street # 506
San Antonio, Texas 78209-5710
